                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE BAR OF CALIFORNIA,                          Case No. 17-01716
                                   8                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                           RELATE CASES
                                   9             v.
                                                                                           Re: Dkt. No. 46
                                  10     DANIEL EVERETT,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 5, 2018, plaintiff the State Bar of California filed a Motion to Consider Whether

                                  14   Cases Are Related, seeking to relate 18-CV-05879-SBA to the above-captioned case. Dkt. No. 46.

                                  15   Defendant opposes the motion. Having reviewed the parties’ papers, the Court finds that the case

                                  16   identified by plaintiff meets the requirements for relation under Civil Local Rule 3-12. Accordingly,

                                  17   plaintiff’s motion to relate cases is GRANTED.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: December 11, 2018

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
